DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 12/10/2020 (“12/10/20 OA”), Applicant amended claims 19-37 and added new claim 38 in reply dated 03/03/2021 (“03-03-21 Reply”).
Response to Arguments
Applicant’s amendments to claims 19-37 have overcome all 35 U.S.C. 112(b) rejections as set forth in the 12/10/20 OA.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title has been amended as follows: 
--METHOD FOR FORMING AN ORGANIC ELECTROLUMINESCENCE (EL) ELEMENT WITH ANNEALING TEMPERATURES FOR DIFFERENT PIXELS--

Reasons for Allowance
Claims 19-38 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 19 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed comprising at least two different pixel types including a first pixel type and a second pixel type, each comprising at least three different layers including a hole injection layer (HIL), a hole transport layer (HTL)  and an emission layer (EML), wherein the HIL and the HTL of the first and second pixel types and the EML of at least one pixel type are obtained by depositing an ink and at least one layer of both pixel types at the same time, annealing the HIL, HTL and EML in a first, second and third annealing step at a first, second or third annealing temperature, wherein the first annealing temperature and the second annealing temperature differ by less than 35C, and the third annealing temperature is no more than 5C above the first and/or second annealing temperature wherein the first annealing step is performed before the second annealing step and the second annealing step is performed before the third annealing step. 
Dependent claims 20-38 are allowed, because they depend on allowed claim 19. 
With respect to independent claim 19, the limitations with respect to the annealing temperature and steps appear to be taught by US 2017/0084844 A1 to Parham et al. teaches of a PEDOT:PSS that may be considered the HIL layer at a drying/annealing temperature of 180C in paragraph 0157. An HTL layer is dried/annealed at 180C while the emission layer is dried/annealed at 180C in paragraphs 0158-0159, respectively. Therefore all of these temperatures are below 35C in difference and are less than 5C apart from each other. 
With respect to independent claim 19, the limitations with respect to the ink and simultaneous deposition of HTL or HIL for different pixels appear to be made obvious over US 2014/0110701 A1 to Noh in Figure 3D the different colored pixel defining layers are simultaneously deposited; US 2018/0019428 A1 to Kawamura in paragraph 0149 
However, the combination of these two different topics (i.e., deposition and annealing) is not rendered obvious because the combination of these different references is impermissible hindsight.  Specifically, the references listed for the deposition have different and unique drying/annealing temperatures and times.  Therefore, it would not be obvious to combine the deposition references with the references for annealing with specific temperatures.    	
The aforementioned references are listed on the Current Notice of References Cited-892 Form.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11 March 2021
/John P. Dulka/Primary Examiner, Art Unit 2895